Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1682-11


ADBIHAKIM HASSAN, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS COUNTY



	Per curiam.

O R D E R


 In addition to the ground for review presented in the State's Petition for Discretionary
Review, the Court grants discretionary review on its own motion and would request briefing from
the parties on the following question:
	Did the Court of Appeals err to find that Appellant met his burden of proving
purposeful discrimination in the prosecutor's use of his peremptory strikes?

The Clerk of this Court will send copies of this order to the Court of Appeals for the Fourteenth
District, the State Prosecuting Attorney, the District Attorney for Harris County, and Appellant.

Entered January 11, 2012
Do Not Publish